DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 04/22/2022 the previous rejection of the claims have been withdrawn.
Applicant's arguments filed 04/22/2022 have been fully considered but are found to be persuasive. 
Specifically, applicant argues that Cooper does not teach to “detect a plurality of discrete shifted spectroscopy signals each corresponding to a different position of the movable optical component without the use of multiple lasers or a tunable laser adapted to change an excitation signal wavelength for a plurality of the discrete shifted spectroscopy signals” to have “data from each of the plurality of discrete shifted spectroscopy signals is superimposed to create a vector” as required by the claims. That Cooper expressly uses different wavelength excitation signals. 
Allowable Subject Matter
Claims 1-5, 8, 9, 11-19, 22, 33, 34, 36, 38-41 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 22,  40, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the optical system comprises a controller adapted to control a movable optical component to iteratively move the spectroscopy signal relative to at least one sensor of the detector and the detector is adapted to detect a plurality of discrete shifted spectroscopy signals each corresponding to a different position of the movable optical component without the use of multiple lasers or a tunable laser adapted to change an excitation signal wavelength for a plurality of the discrete shifted spectroscopy signals, and wherein data from each of the plurality of discrete shifted spectroscopy signals is superimposed to create a vector.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877